PER CURIAM.
The Department of Corrections seeks certiorari review of a circuit court order directing it to award respondent gain time. As this court has recognized, the sentencing court lacks authority to award gain time to state prisoners, as this is a matter within the exclusive province of the Department of Corrections. See Fla. Dep’t of Corr. v. Martinez, 873 So.2d 537 (Fla. 4th DCA 2004); Crosby v. Harvey, 861 So.2d 102, 102 (Fla. 4th DCA 2003).
Therefore, we grant the petition for writ of certiorari and quash the circuit court’s order.
SHAHOOD, C.J., Stone and GROSS, JJ., concur.